DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/720,303 filed on 12/19/2019 in which claims 1-7 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/19/2019, 03/04/2021, 04/29/2021, and 06/11/2021 have been considered and put on record. Initialed copies are attached herewith.
Claim Objections
Claims objected to because of the following informalities:  In claim 1, the limitations of, “an SOC calculator” should and would read for examination purpose -- a State of Charge (SOC) calculator --.  
In claim 4, the limitations of, “…an SOC calculator configured to…” should and would read for examination purpose -- …a State of Charge (SOC) calculator configured to…” --
In claim 5, the limitations of, “…a first SOC calculator configured to…” should and would read for examination purpose --…a first state of charge (SOC) calculator configured to… --.
In claim 6, the limitations of, “…calculating an estimated SOC value of the storage battery…” should and would read for examination purpose --…calculating an estimated state of charge (SOC)
In claim 7, the limitations of, “…calculate an estimated SOC value of the storage battery…” should and would read for examination purpose --calculate an estimated state of charge (SOC) value of the storage battery --
Appropriate correction is required.
Priority
Acknowledgment is made of Applicant's benefit claim to International ApplicationPCT/JP2017/023914 filed 06/29/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 102((a)(1)|(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoda JP2006025538A(see attached Translation).
As per the 102: Regarding claim 4: Yoda at least discloses and shows in Figs. 1-4: A remaining battery energy estimation device comprising: a state of charge (SOC) calculator (500) configured to calculate an estimated SOC value of a storage 25battery(100) on the basis of a current value(charge/discharge current IM detected by ammeter 412) and an SOC correction amount(as calculated by correction value calculation unit 506) of the storage battery(100); a voltage estimator(as detected by voltmeter 410) configured to determine an estimated voltage value(VM) of the storage battery(100) on the basis of a temperature value(TM, as detected by temperature sensor 414) of the storage battery(100), a current value(IM) 5of the storage battery(100), and the estimated SOC value(as determined by SOC calculation unit 500); and an SOC correction amount determiner(506) configured to calculate a difference between a voltage value of the storage battery and the estimated voltage value multiplied by a gain(note- Current integration value calculation unit 502 integrates charge/discharge current IM to calculate the amount of change(thus difference) in SOC. Adder 504 calculates the pseudo SOC by adding the SOC change amount calculated by current integrated value calculation unit 502 to the estimated SOC value calculated last time), calculate a time integral of the difference multiplied by a coefficient(as performed by current integration value calculation unit 502), and add (by adder 504)the difference multiplied by the gain and the time integral multiplied by the coefficient to 10determine the SOC correction amount(note-  The correction value calculation unit 506 calculates a correction value for correcting the pseudo SOC based on the charge/discharge voltage VM, the charge/discharge current IM, and the battery temperature TM. Adder 508 adds the correction value to the pseudo SOC, and calculates an estimated value of the current SOC).
As per the 103: Yoda discloses all the structural limitations of the devices recited in the claim except for explicitly stating the limitations of, “a time integral of the difference multiplied by a coefficient” but examiner takes official notice that claimed features at inherent and well performed by similar structures in their normal working order. Furthermore once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2173.05.
Allowable Subject Matter
Claims 1-3,5-7 are objected to but are otherwise provisionally allowed over the prior art of record.
Regarding claim 1, patentability exists at least in part with the claimed limitations in combination with the remaining limitations of the claim of, “a current corrector configured to determine a corrected current value on the basis of a current value and a current correction amount of a storage battery…an SOC correction amount determiner configured to determine the SOC correction amount on the basis of a comparison between a voltage value of the storage battery and the estimated voltage value; and a current error estimator configured to determine the current correction amount on the basis of the SOC correction amount”.
Claims 2-3 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Regarding claim 5, patentability exists at least in part with the claimed limitations in combination with the remaining limitations of the claim of, “…a current corrector configured to determine a corrected current value on the basis of a current value and a current correction 
Regarding claim 6, patentability exists at least in part with the claimed limitations in combination with the remaining limitations of the claim of, “…,  a computer determining a corrected current value on the basis of a current value and a current correction amount of a storage battery; calculating an estimated SOC value of the storage battery on the basis of the 15corrected current value and an SOC correction amount… determining the SOC correction amount on the basis of a comparison between a 20voltage value of the storage battery and the estimated voltage value; and determining the current correction amount on the basis of the SOC correction amount”.
Regarding claim 7, patentability exists at least in part with the claimed limitations in combination with the remaining limitations of the claim of, “…a computer to: determine a corrected current value on the basis of a current value and a current 27 correction amount of a storage battery; calculate an estimated SOC value of the storage battery on the basis of the corrected current value and an SOC correction amount… and determine the current correction amount on the basis of the SOC correction amount”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,353,007 to Wada et al., (Wada) discloses the general state of the art regarding a rechargeable battery parameter estimation apparatus.
USPAT 10,118,500 to Lee discloses the general state of the art regarding a battery capacity estimation based on open-loop and closed-loop models.
USPAT 7,233,128 to Brost et al., (Brost) discloses the general state of the art regarding calculation of state of charge offset using a closed integral method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/
Primary Examiner, Art Unit 2859                                                                                                                                                                                            June 15, 2021